UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GEORGE SMITH,                           
                 Plaintiff-Appellant,
                 v.
                                                 No. 02-1460
UNITED REFRIGERATION,
INCORPORATED,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
   for the Middle District of North Carolina, at Winston-Salem.
                William L. Osteen, District Judge.
                           (CA-01-13-1)

                  Submitted: September 27, 2002

                      Decided: October 10, 2002

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

B. Ervin Brown, II, MOORE & BROWN, Winston-Salem, North
Carolina, for Appellant. W. T. Cranfill, Jr., Robert B. Meyer,
MCGUIREWOODS L.L.P., Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   SMITH v. UNITED REFRIGERATION
                              OPINION

PER CURIAM:

   George Smith appeals the district court’s order granting summary
judgment in favor of his former employer, United Refrigeration, Inc.,
on his age discrimination claim under the Age Discrimination in
Employment Act (ADEA), 29 U.S.C.A. §§ 621-634 (West 1999 &
Supp. 2002). We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   Generally, in order to establish a prima facie case of age discrimi-
nation, a plaintiff must establish: (1) he is a member of a protected
class; (2) he was qualified for the position and was performing at a
level that met his employer’s legitimate expectations; (3) he was dis-
charged despite his qualifications and performance; and (4) he was
replaced by a member outside the protected class, or someone within
the protected class but significantly younger than him. Causey v.
Balog, 162 F.3d 795, 802 (4th Cir. 1998); see also O’Connor v. Con-
solidated Coin Caterers Corp., 517 U.S. 308, 312 (1996). Smith
argues, however, that because his position was not filled upon his ter-
mination, his claim should be analyzed in the context of a reduction
in force (RIF). To establish a prima facie case in a RIF case, the
employee must establish: (1) he was protected by the ADEA; (2) he
was selected for discharge; "(3) he was performing at a level substan-
tially equivalent to the lowest level of those of the group retained; and
(4) the process of selection produced a residual work force of persons
in the group containing some unprotected persons who were perform-
ing at a lower level than that at which he was performing." Mitchell
v. Data Gen. Corp., 12 F.3d 1310, 1315 (4th Cir. 1993).

   If Smith establishes a prima facie case, the burden shifts to United
to articulate a legitimate, nondiscriminatory reason for the adverse
                    SMITH v. UNITED REFRIGERATION                    3
employment action. EEOC v. Sears Roebuck & Co., 243 F.3d 846,
852 (4th Cir. 2001). After the employer offers a legitimate, non-
discriminatory reason for the discharge, the burden shifts back to the
plaintiff to show the employer’s proffered reason is pretextual. Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000).

   We have reviewed the parties’ briefs, the joint appendix, and the
district court’s order. We conclude that even if Smith did demonstrate
the fourth element of a prima facie case, he failed to demonstrate the
second element and so the district court did not err when it deter-
mined that he failed to establish a prima facie case. Furthermore, even
if Smith could establish a prima facie case, Smith has presented no
evidence of pretext. Accordingly, we affirm the judgment of the dis-
trict court. See Smith v. United Refrigeration, Inc., No. CA-01-13-1
(M.D.N.C. filed Mar. 26, 2002; entered Mar. 27, 2002). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED